                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Cynthia Sembach
                                                  Plaintiff,
v.                                                             Case No.: 1:20−cv−00752
                                                               Honorable Andrea R. Wood
Safeguard Properties Management, LLC, et al.
                                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 20, 2021:


        MINUTE entry before the Honorable Andrea R. Wood: The parties are directed to
meet and confer regarding a revised discovery schedule and to file a joint status report
with a proposed schedule for the competition of discovery by 9/3/2021. The joint status
report shall also identify all outstanding discovery disputes. Defendants' motion to stay
discovery [59] and unopposed motion to extend fact discovery [62] are terminated as
moot. Defendant Safeguard's motion for extension of time to respond to Plaintiff's
discovery requests [60] and Defendants MT Bank and Lakeview Loan Servicing, LLC's
unopposed motion for extension of time to respond to Plaintiff's discovery requests [61]
are granted. To the extent necessary, the parties shall agree on a schedule for the service
of all outstanding discovery requests and include that schedule in the joint status report.
The parties' agreed motion for entry of confidentiality order [63] is granted. Enter
Confidentiality Order. Telephonic status hearing set for 9/9/2021 at 11:00 AM. To ensure
public access to court proceedings, members of the public and media may call in to listen
to telephonic hearings. The call−in number is (888) 557−8511 and the access code is
3547847. Counsel of record will receive an email 30 minutes prior to the start of the
telephonic hearing with instructions to join the call. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court−issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Mailed notice (aw,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
